CCA 2013-22. On consideration of the petition for extraordinary relief in the nature of a writ of mandamus filed by counsel on October 31, 2013, under Rule 27(a), it appears that said petition is in fact a writ-appeal petition for review of the decision of the Air Force Court of Criminal Appeals on application for extraordinary relief in the nature of a writ of mandamus under Rule 27(b). Accordingly, it is ordered that Appellee will file an answer to said petition on or before November 12, 2013.